DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicants’ arguments and amendments filed 4/22/22 are acknowledged. Any rejection or objection not addressed below is withdrawn based on the arguments and amendments.
Previously, Group 1 was elected.
Claims 8, 13 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/21.
Claims 19-20 have been added as new claims.
	Claims 1-7, 9-12, 14-17 and 19-20 are being examined.

Priority
This application is a 371 of PCT/JP2019/018229 05/07/2019 and claims foreign benefit of JAPAN 2018-089784 05/08/2018.

Claim Rejections - 35 USC § 112
This rejection is a new rejection necessitated by amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 14-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite ‘wherein up to 7 amino acids from the sequence QQFLPEG (SEQ ID NO:3) are added to the N terminal side of SEQ ID NO:1’. Since the claim recites ‘from the sequence’ it is unclear what is acceptable at the N terminal side. For example, it is unclear if PPPP-SEQ ID NO:1 is within the scope of claim 1. PPPP is up to 7 amino acids and contains ‘P’ which is present in SEQ ID NO:3 (however, PPPP itself does not occur in SEQ ID NO:3). Further, it is unclear if claim 3 is a proper dependent claim. Claim 3 refers to sequences with 90% or more identity with SEQ ID NO:2. AQFLPEG-SEQ ID NO:1 is more than 90% identical to SEQ ID NO:2 (differing at the first residue). However, it is unclear if AQFLPEG-SEQ ID NO:1 falls within the scope of the claims since A is not found in SEQ ID NO: 3. Dependent claims 3-7, 14-17 and 19-20 do not clarify the claim scope. Although unclear, the instantly examined claims have been interpreted as containing no new matter.

Claim Rejections - 35 USC § 101
Claims were previously rejected under 35 USC 101. Since the claims have been amended and new claims added the rejection is updated to correspond to the instant claims.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-12, 14-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) peptides/compositions which correspond to products of nature (fragments of protein as discussed in detail below). This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office which will be referred to as 'guidance' (see MPEP 2106).
In comparison to the subject matter eligibility test as set forth in the guidance, the claims are drawn to peptides/compositions. Thus the answer to step 1 is yes. 
BLAST search results for SEQ ID NO: 1 (retrieved from https://blast.ncbi.nlm.nih.gov/Blast.cgi on 11/15/21, 29 pages; previously cited) shows that instant SEQ ID NO:1 is a sequence that occurs in naturally occurring proteins (pages 1-21). BLAST search results for SEQ ID NO: 2 (retrieved from https://blast.ncbi.nlm.nih.gov/Blast.cgi on 11/15/21, 15 pages; previously cited) shows that instant SEQ ID NO:2 is a sequence that occurs in naturally occurring proteins including glutelin type B proteins (pages 1-6). Further, Moritani et al. (‘Isolation of activating factors of serotonin N-acetyltransferase from rice peptides’ Journal of Functional Foods v41 2017 pages 148-154; ‘Moritani’; previously cited) teach the peptide YQQQFQQFLPEGQSQSQK which is identified as Pep3 and as being isolated from rice (abstract). In relation to prong one of step 2a of the guidance the answer is yes because the peptides correspond to domains of proteins (i.e. products of nature which are a natural phenomenon). 
In relation to prong two of step 2a, the instant claims are product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus the answer to prong two of step 2a is no.
The instant claims recite sequences which are fragments of a known protein. The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved by the fact that the peptides of the instant claims correspond to fragments (the protein with severed bonds). 
In relation to step 2b, certain claims such as claim 4 recite a composition. The compositions of the instant claims can correspond to the peptide in water which itself is naturally occurring. Thus the composition claims can correspond to a combination of naturally occurring components (i.e. water and protein). The instantly claimed compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”). Although claim 1 has been amended to recite ‘isolated’ such word alone does not necessarily require a structural difference of the peptide as compared to the natural peptide. The claims do not require any additional features that add significantly more to the exceptions.
Further, there is no evidence of any markedly different characteristic. There is no indication that mixing of the peptide and an excipient (such as water) changes the structure, function or other properties of the peptide or the water. MPEP 2106.04(c) II C recognizes that a change cannot be an inherent or innate characteristic on the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. There appears to be no comparison to the naturally occurring counterpart. Thus the answer to step 2b is no because there is not adequate evidence to conclude that the claims include significantly more than the judicial exception.

Response to Arguments - 101
Applicant's arguments filed 4/22/22 have been fully considered but they are not persuasive. 
Although applicants argue that the claims have been amended, the amended claims are addressed above.
Although applicants argue that the peptides are short, the Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved by the fact that the peptides of the instant claims correspond to fragments (the protein with severed bonds). 
Although applicants argue that the claims are not directed to any peptide described in Moritani et al., a 101 rejection is not the same as a 102 rejection. BLAST search results for SEQ ID NO: 1 (retrieved from https://blast.ncbi.nlm.nih.gov/Blast.cgi on 11/15/21, 29 pages) shows that instant SEQ ID NO:1 is a sequence that occurs in naturally occurring proteins (pages 1-21). BLAST search results for SEQ ID NO: 2 (retrieved from https://blast.ncbi.nlm.nih.gov/Blast.cgi on 11/15/21, 15 pages) shows that instant SEQ ID NO:2 is a sequence that occurs in naturally occurring proteins including glutelin type B proteins (pages 1-6).
MPEP 2106.04(b) II states: 
“It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 ("Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible."). “
	In the instant case, as set forth in the 101 rejection the subject matter eligibility test for products and processes as set forth in MPEP 2106 (specifically the flowchart in MPEP 2106 III) was followed. Importantly, as set forth in MPEP 2106.04(b) II product of nature exceptions include non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. 
With respect to the Myriad case, MPEP 2106.04(c) states:
“In sum, the claimed genes were different, but not markedly different, from their naturally occurring counterparts (the BRCA genes), and thus were product of nature exceptions.” Thus, any difference from a naturally occurring counterpart does not automatically exclude from being a product of nature.
Although applicants argue the claims relate to significantly more and have additional features, the basis for this assertion is unclear.
MPEP 2106.04(c) II C 2 recites: 
“In Ambry Genetics, the court identified claimed DNA fragments known as "primers" as products of nature, because they lacked markedly different characteristics. University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014). The claimed primers were single-stranded pieces of DNA, each of which corresponded to a naturally occurring double-stranded DNA sequence in or near the BRCA genes. The patentee argued that these primers had markedly different structural characteristics from the natural DNA, because the primers were synthetically created and because "single-stranded DNA cannot be found in the human body". The court disagreed, concluding that the primers’ structural characteristics were not markedly different than the corresponding strands of DNA in nature, because the primers and their counterparts had the same genetic structure and nucleotide sequence. 774 F.3d at 760, 113 USPQ2d at 1243-44. The patentee also argued that the primers had a different function than when they are part of the DNA strand because when isolated as a primer, a primer can be used as a starting material for a DNA polymerization process. The court disagreed, because this ability to serve as a starting material is innate to DNA itself, and was not created or altered by the patentee: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In fact, the naturally occurring genetic sequences at issue here do not perform a significantly new function. Rather, the naturally occurring material is used to form the first step in a chain reaction--a function that is performed because the primer maintains the exact same nucleotide sequence as the relevant portion of the naturally occurring sequence. One of the primary functions of DNA’s structure in nature is that complementary nucleotide sequences bind to each other. It is this same function that is exploited here--the primer binds to its complementary nucleotide sequence. Thus, just as in nature, primers utilize the innate ability of DNA to bind to itself.
Ambry Genetics, 774 F.3d at 760-61, 113 USPQ2d at 1244. In sum, because the characteristics of the claimed primers were innate to naturally occurring DNA, they lacked markedly different characteristics from nature and were thus product of nature exceptions. A similar result was reached in Marden, where the court held a claim to ductile vanadium ineligible, because the "ductility or malleability of vanadium is . . . one of its inherent characteristics and not a characteristic given to it by virtue of a new combination with other materials or which characteristic is brought about by some chemical reaction or agency which changes its inherent characteristics". In re Marden, 47 F.2d 958, 959, 18 CCPA 1057, 1060, 8 USPQ 347, 349 (CCPA 1931).”
	The current Patent Office guidance related to subject matter eligibility is set forth in MPEP 2106. Of particular relevance to the instant case is the Ambry decision as discussed in the preceding paragraphs. In Ambry, it was acknowledged that the claimed primers were single-stranded pieces of DNA which themselves are not found in the human body. Even though the claimed product was not necessarily naturally found in the body, the Court still analyzed the products and determined that they were a product of nature exception. Here, the analysis is consistent with that set forth in Ambry. The single stranded DNA in Ambry is analogous to the instantly claimed peptide fragments. In Ambry, the court concluded that that the primers’ structural characteristics were not markedly different than the corresponding strands of DNA in nature, because the primers and their counterparts had the same genetic structure and nucleotide sequence. In the instant case, the structural characteristics of the peptide are not markedly different than the corresponding sequence of the polypeptide in nature, because the peptides and their counterparts had the same amino acid sequence.
MPEP 2106.04(c)II recites how to perform the markedly different characteristic analysis and MPEP 2106.04(c)II A states “Because the markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state, the first step in the analysis is to select the appropriate counterpart(s) to the nature-based product”. In the instant case, there does not appear to have been any comparisons made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658